Citation Nr: 1317041	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate disorder/disability (claimed as enlarged prostate), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The Board notes that the Veteran submitted a July 2012 notice of disagreement with a July 2012 rating decision that denied service connection for chronic obstructive pulmonary disease (COPD).  The RO issued an October 2012 statement of the case (SOC), and neither the Veteran nor his representative has submitted a timely substantive appeal as of this date.  As a result, the issue of service connection for COPD is not currently on appeal before the Board or RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that service connection is warranted for his prostate problems that started while in service and because they are in the early stages of more serious problems due to herbicide exposure in Vietnam. 

By way of procedural history for this claim on appeal, the Board notes that the Veteran filed a December 2006 notice of disagreement with the November 2006 rating decision.  The RO issued a statement of the case (SOC) in January 2007, and the Veteran submitted a substantive appeal, via a VA Form 9, in January 2007.  Approximately five years later, the RO issued a supplemental statement of the case (SSOC) in October 2012, and the case was certified to the Board in November 2012.

While the Board apologizes for yet another delay in the case, a remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  In this case, the claims file does not include a VA examination or medical opinion addressing whether the Veteran's current prostate disorder is related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  

In this case, the following assessments of the Veteran's prostate have been made following his separation from service.  A May 2004 private treatment record notes a diagnosis of benign prostatic hypertrophy.  A June 2006 private treatment record shows that a bladder ultrasound demonstrated an enlarged prostate.  Most recently, a February 2013 VA outpatient treatment record, in the Veteran's claims file on the "Virtual VA" system, lists hypertrophy (benign) of prostate with urinary obstruction among the Veteran's past medical history.  The Board also notes that the Veteran's prostate specific antigen (PSA) levels during the appeal period are as follows: 1.31 (August 2001); 1.71 (February 2003); 1.1 (May 2004); 1.47 (February 2006); 1.49 (April 2006); 1.4 (July 2006); 0.28 (June 2011); and 0.41 (February 2013).      

The Veteran reported, and a March 1956 service treatment record shows, the assessment of an enlarged prostate while in service.  

The Board acknowledges that his DD Form 214 notes active service in the Republic of Vietnam from August 31, 1969 to January 5, 1970; however, the current diagnoses of enlarged prostate and benign prostatic hypertrophy are not listed among the diseases associated with herbicide agents under 38 C.F.R. § 3.309(e) thus service connection for prostate disorder on a presumptive basis due to herbicide exposure is not warranted in this case.   

As noted above, the Veteran indicates in August 2006 and September 2006 VA Forms 21-4138 and January 2007 VA Form 9 that his prostate disorder may be associated with his herbicide exposure in Vietnam.  The Board notes that the Veteran's herbicide exposure has already been presumed by VA by way of the RO granting service connection for diabetes mellitus, type II, associated with herbicide exposure in an April 2006 rating decision.  

The Board finds the Veteran's assertions with regard to a link between his current prostate symptomatology and service are not conclusory generalized lay statements suggesting a nexus because such assertions are specifically linked to the in-service documentation of enlarged prostate and the presumed herbicide exposure in service.  See Waters, 601 F.3d at 1278-79.

Simply stated, there are indications beyond the Veteran's own medical opinion of a link between service and the disability/disorder at issue, providing the basis for a medical opinion to be obtained under McLendon.

For reasons cited above, the Board finds this case presents insufficient competent medical evidence of record to make a decision on the claim, and there are certain medical questions that cannot be answered by the Board and is not addressed by the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, these questions concern the nature and extent of the Veteran's prostate disorder and a relationship, if any, between the disorder and active service, to include the in-service assessment of an enlarged prostate.  These questions should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As a result, the evidence of record presents an inadequate basis to adjudicate this issue of service connection for a prostate disorder.  A VA examination with medical nexus opinion will assist in determining the nature and etiology of this claimed disorder on appeal. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  Schedule the Veteran for an appropriate VA examination to determine whether there is a relationship between the current prostate disorder and a nexus between the disorder and active military service.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  Any necessary testing should be conducted and all pertinent findings and prostate diagnoses should be rendered and documented in the examination report.  

The VA examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed  prostate disorder(s), to include enlarged prostate and benign prostatic hypertrophy, had its origin in service or is in any way related to the Veteran's active service, to include the assessment of an enlarged prostate.

If needed, the examiner should address the question of whether the Veteran's "enlarged prostate" is a disability, or simply within the range of a normal prostate (this question is requested, not required, by this remand).


A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.  

2.  Thereafter, the issue on appeal should be readjudicated, to include a review of the newly associated VA outpatient treatment records dated from January 2012 to March 2013 in the Veteran's file on the "Virtual VA" system.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




